UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF IOWA

UNITED STATES OF AMERICA,
Plaintiff,
CASE NO. 3:19-CR-00031

VS.

ROBERT LEE POORE,

Nee ee Ne OS

Defendant.
REPORT AND RECOMMENDATION CONCERNING PLEA OF GUILTY

The United States of America and the Defendant, having both filed a written consent,

appeared before me pursuant to Rule 11, Fed. R. Crim. P. and L. Cr. R. 11. The Defendant entered
a plea of guilty to Count 2 of the Superseding Indictment. After cautioning and examining the
Defendant under oath concerning each of the subjects mentioned in Rule 11, I determined that the
guilty plea was knowing and voluntary as to the count, and that the offense charged is supported by
an independent factual basis concerning each of the essential elements of such offense. Defendant
understands and agrees to be bound by the terms of the Plea Agreement. _ | further determine the
United States of America has established the requisite nexus between the offense and the property it
seeks in forfeiture. I, therefore, recommend that the plea of guilty be accepted, that a pre-sentence

investigation and report be prepared, and that the Defendant be adjudged guilty and have sentence

imposed accordingly.
Avay st Z3, ZO1F XGA BP. OAD

Date STEPHEN B. JACKSON, JR.
UNITED STATES MAGISTRATE JUDGE

NOTICE

Failure to file written objections to this Report and Recommendation within fourteen (14) days from
the date of its service shall bar an aggrieved party from attacking such Report and Recommendation
before the assigned United States District Judge. 28 U.S.C. 636(b)(1)(B).
